DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed July 4, 2022, with respect to claim interpretation, objection to the drawings, and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The objection to the drawings and the rejection of claims 1-13 and 41 under 
35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments with respect to the prior art rejection of claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,379,363 (hereinafter “Bonicel”) in view of US 2004/0022499 (hereinafter “Shimizu”).
Bonicel teaches an optical fiber (1) comprising: a first ring marking (4B, left-hand side) having first and second parts (Fig. 2), a second ring marking (4B, right-hand side) having first and second parts (Fig. 2), wherein the ring markings are marked along a longitudinal length of the optical fiber (compare Bonicel, Fig. 2 to Applicants’ Figs. 2 and 3).
Bonicel does not teach that the ring markings are separated to reduce stress on the optical fiber. Shimizu teaches an optical waveguide with separated markings to reduce stress on the optical waveguide (par. [0168]). It would have been obvious to one of ordinary skill in the art at the effective filing date to choose a separation of the markings, as taught by Bonicel, so as to reduce stress on the optical fiber, as taught by Shimizu. The motivation would have been to reduce stress on the optical fiber (Shimizu, par. [0168]).
The additional limitations appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the marking separation and widths as set forth in the presently claimed invention. The motivation would have been to assist in fiber identification.
Allowable Subject Matter
Claims 7-13 and 41 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, including the prior art cited in parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the markings are located between first and second coating layers of the optical fiber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2874